*1078OPINION.
Trammell:
The respondent determined a deficiency against the Memorial Apartment Hotel Syndicate for the period June 1 to December 31, 1925, and asserted a 25 per cent penalty for failure to file a return. There is no complaint respecting the correctness of the respondent’s computations of tax and penalty, but the question is whether said syndicate is an “association” taxable as a corporation, under the provisions of the Revenue Act of 1924, as determined by the respondent, or whether it is a trust and taxable only as such, as contended by the petitioners.
The same question was before us in J. W. Pritchett et al., Trustees for Hillsboro Court Syndicate, 17 B. T. A. 1056, decided this date, wherein we held that since the syndicate, acting through its trustees, was actively engaged in carrying on a business enterprise for profit, it constituted an “ association ” taxable as a corporation, under the provisions of the statute. Our decision in the Hillsboro Court Syndicate case is controlling here. Accordingly, the determination of the respondent is approved.

Judgment will be entered for the respondent.